Case 1:19-cv-00406-LEW Document 129 Filed 09/17/20 Page 1 of 12   PageID #: 1254




                         UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE

 MAN AGAINST XTINCTION,             )
                                    )
             Plaintiff              )
                                    )
       v.                           )           No. 1:19-CV-00406-LEW
                                    )
 COMMISSIONER OF MAINE              )
 DEPARTMENT OF MARINE               )
 RESOURCES, et al.,                 )
                                    )
             Defendants             )
                                    )
 DISTRICT 4 LODGE,                  )
                                    )
             Intervenors            )

                                  ORDER ON:

 PLAINTIFF’S OPPOSITION … [TO] THE MAGISTRATE’S ORDER DENYING
  DISCOVERY (#75) AND MOTION FOR DISCOVERY TO OBTAIN SUPPORT
   FOR HIS PENDING MOTIONS FOR A PRELIMINARY INJUNCTION (#76)

       PLAINTIFF’S MOTION FOR A DISCOVERY ORDER SO THAT HE
        CAN … PROSECUTE THE DEFENDANTS FOR THEIR CRIMES
              OF KILLING ENDANGERED WILDLIFE (#102);

      M.A.X.’S SECOND MOTION TO FORCE THE STATE OF MAINE TO
              HONESTLY AND FULLY RESPOND TO HIS FIRST
                 SET OF REQUESTED ADMISSIONS (#108);

  PLAINTIFF’S [LATEST] MOTION FOR PRELIMINARY INJUNCTION (#116);

                                     AND

   M.A.X.’S VERIFIED MOTION & MEMORANDUM FOR LEAVE TO FILE A
               MOTION FOR SUMMARY JUDGMENT (#128)
Case 1:19-cv-00406-LEW Document 129 Filed 09/17/20 Page 2 of 12                   PageID #: 1255




        Plaintiff, whose legal name is Richard Strahan, but who proceeds here pro se under

 the appellation Man Against Xtinction (“Plaintiff”), filed suit on September 5, 2019. The

 matter is before the Court on a scattershot of motions that are typical of Plaintiff’s litigation

 style and help explain why the docket in this matter contains 128 entries even as Plaintiff

 continues to announce plans to refine his pleadings. For reasons set out below, Plaintiff’s

 motions are denied, except for his “motion” announcing his plan to file a motion for

 summary judgment. That request will be granted, but Plaintiff is not authorized to file such

 a motion before the Court closes discovery and issues a briefing cycle.

                                       BACKGROUND

        In his Complaint (ECF No. 1), Plaintiff asserted two counts: Count I, a claim under

 Section 9 of the Endangered Species Act (“ESA”), 16 U.S.C. § 1538; and Count II, a claim

 for judicial review under the Administrative Procedures Act (“APA”). In a “Memorandum

 of Claims” (ECF No. 2) filed in conjunction with the Complaint, Plaintiff specified that he

 seeks an order directing the Commissioner of the Maine Department of Marine Resources

 and the Assistant Administrator of the National Marine Fisheries Service to file an

 application with the National Oceanic and Atmospheric Administration, U.S. Department

 of Commerce, requesting an incidental take permit under Section 10 of the ESA.

        Plaintiff also filed a Motion for Temporary Restraining Order and Preliminary

 Injunctive Relief with his opening salvo, though he did not file any evidence at that time.

 I denied the motion for TRO because it was not evident from the record why the Defendants

 should not be heard. I explained that I would consider the request for preliminary



                                                 2
Case 1:19-cv-00406-LEW Document 129 Filed 09/17/20 Page 3 of 12                            PageID #: 1256




 injunctive relief at a later juncture. Order on Motion for Temporary Restraining Order

 (ECF No. 15).

         On January 27, 2020, Defendants filed a motion to dismiss. On January 28, 2020,

 Plaintiff withdrew his motion for temporary restraining order. Given the withdrawal, the

 only motion then pending was the motion to dismiss. Plaintiff requested a continuance of

 the deadline for opposing the motion to dismiss. The Court granted his request, but

 Plaintiff failed to file anything in opposition to the motion. Following a review of the

 motion, I concluded that Plaintiff has standing to advance his civil action on behalf of the

 Right Whale, and that Plaintiff stated in Count I a claim under ESA Sections 7 and 9, but

 that his second count would be dismissed as a mere recapitulation of the first count.

 Decision and Order on Federal Defendant’s Motion to Dismiss (ECF No. 36).

         In May of 2020, Plaintiff filed a new motion for preliminary injunction without a

 supporting memorandum. 1 In his new motion for injunctive relief, Plaintiff sought relief

 under ESA Sections 9 and 10; specifically, an order directing the Commissioner to file an

 application for an incidental take permit to authorize regulatory permitting of lobster

 fishermen and women to set lobsterpots using vertical buoy rope. Also in May, the

 Assistant Administrator answered the complaint (the Commissioner had already filed an

 answer) and the Court issued its Scheduling Order. The Scheduling Order allowed roughly

 five months for the parties to engage in the discovery process. Meanwhile, District 4 Lodge

 filed a motion to intervene in the action. Plaintiff made two filings in opposition to

 1
  Plaintiff captioned the motion “Plaintiff’s Motion for Preliminary Injunction to Stop State Defendant from
 Permitting Deployment of Lobsterpot Gear.” In the motion, Plaintiff represented his intention to file a
 memorandum in due course. Because there was no memorandum, the motion did not trigger any
 requirement that Defendants file an opposition. D. Me. Loc. R. 7.
                                                     3
Case 1:19-cv-00406-LEW Document 129 Filed 09/17/20 Page 4 of 12               PageID #: 1257




 intervention (#44 & #45), threatening to sue every member of the Lodge if the Court

 granted the motion to intervene, even though the Intervenors’ interest in the action was

 intuitively obvious to the casual observer.

        On May 31, 2020, Plaintiff filed his memorandum of law in support of his

 previously filed motion for preliminary injunction. In June, during the briefing cycle on

 the motion for preliminary injunction, Plaintiff announced the intention to file, and then

 filed, a motion to amend the complaint. In these papers, Plaintiff explained that he wanted

 to repair the deficiencies in Count II so that the complaint would “clearly state the claim

 under the APA and the [Marine Mammal Protection Act].” Motion for Leave to File ECF

 No. 51). Next, Plaintiff filed yet another motion for preliminary injunction (ECF No. 54),

 this time requesting that injunctive relief run against the Fisheries Service; specifically,

 that the Court enjoin the Service insofar as it might have or might yet authorize any

 deployment of a lobsterpot using vertical buoy rope, and direct the Service to abandon its

 Atlantic Large Whale Take Reduction Plan altogether. Meanwhile, given Plaintiff’s

 intention to reintroduce a claim under the APA, the Assistant Administrator petitioned to

 have the case reassigned to the administrative track. In response, the Court issued an order

 (ECF No. 69) staying the deadlines stated in the Scheduling Order, but not vacating the

 Order’s authorization of discovery. On June 28, 2020, Plaintiff objected and filed a motion

 for discovery (Pending Motions #75 & #76). Plaintiff stated, incorrectly, that Magistrate

 Judge John Nivison had denied all discovery, and Plaintiff asserted that he cannot prosecute

 his motion for preliminary injunctive relief without discovery.



                                               4
Case 1:19-cv-00406-LEW Document 129 Filed 09/17/20 Page 5 of 12                  PageID #: 1258




        In July, Plaintiff requested an extension to his deadline to respond to the opposition

 Defendants raised to his motion for preliminary injunction, which request the Court

 granted. Shortly thereafter, I denied as futile the motion to amend to fortify Count II. Order

 on Plaintiff’s Motion to Amend Complaint (ECF No. 92). I also denied Defendants’

 motion to consolidate proceedings on the PI motion with trial. Order on State Defendants’

 Motion to Consolidate (ECF No. 93).

        Also in July, Magistrate Judge Nivison issued an order on a motion by Plaintiff to

 compel discovery, in which order Magistrate Judge Nivison advised Plaintiff to follow

 Local Rule 26 and pursue a discovery conference after conferring with his adversaries,

 rather than filing written discovery motions. Order on Motion to Compel (ECF No. 94).

 The following day, Plaintiff filed another motion to compel discovery. In the motion,

 Plaintiff represented that counsel for the Fisheries Service took the position that no

 discovery was required, and Plaintiff began referring to counsel as “shysters.” Two days

 later, Plaintiff filed another motion to compel, this time complaining of the

 Commissioner’s response. Then he filed a motion for a discovery order (Pending Motion

 #102), then another motion to compel (Pending Motion #108). It is difficult to interpret

 these actions as anything other than petulant defiance of Magistrate Judge Nivison’s

 instruction to Plaintiff that he follow local practice in matters related to discovery disputes.

        In the motion for discovery order, Plaintiff also announced that his amended

 proposed complaint does not assert any request for APA review, contrary to what he said

 in his most recent motion to amend, and Plaintiff upped the ante on his juvenile behavior

 by writing that the Defendants were “A-HOLES,” stating the proceeding is “A TOTAL

                                                5
Case 1:19-cv-00406-LEW Document 129 Filed 09/17/20 Page 6 of 12               PageID #: 1259




 FUGGIN WASTE OF [HIS] TIME,” and asserting the Court is “RACIST” against

 “WORKING CLASS CITIZENS.”

        On August 10, 2020, I denied Plaintiff’s Motions for Preliminary Injunction. Order

 on Plaintiff’s Motions for Preliminary Injunctions (ECF No. 112). The following day,

 Plaintiff filed another motion for temporary restraining order, reasserting his request that

 the Court enjoin the Fisheries Service from preventing Plaintiff’s deployment of

 lobsterpots without a buoy line. I denied the motion on August 12 because the request was

 redundant of requests found in the motions I had only recently denied. Order on Plaintiff’s

 Motion for Temporary Restraining Order (ECF No. 115). That very day Plaintiff filed yet

 another Motion for Preliminary Injunction (Pending Motion #116).

        On September 8, 2020, Plaintiff filed notice of an interlocutory appeal of the Order

 on his preliminary injunction motions. Plaintiff captioned the motion: PLAINTIFF’S

 NOTICE OF HIS APPEAL OF THE COWARDLY, GULLIBLE & INSIGNIFICANT

 SHYSTER JUDGE’S POMPOUS DOCKET #112 DENIAL OF MY TWO

 MAGNIFICENT MOTIONS FOR A PRELIMINARY INJUNCTION AGAINST THE

 MURDEROUS YET TOADY FOOLS OF THE FISHING INDUSTRY (ECF No. 119).

 The following week, although he previously stated he could not prevail on his claims

 without discovery, Plaintiff announced his intention to file a motion for summary judgment

 (Pending Motion #128). With this announcement, Plaintiff represented he has collected

 additional evidence that enables him to prevail.

                                       DISCUSSION

                         Discovery Motions (## 75, 76, 102, 108)

                                              6
Case 1:19-cv-00406-LEW Document 129 Filed 09/17/20 Page 7 of 12                  PageID #: 1260




        Rule 26(b) of the Local Rules of the United States District Court for the District of

 Maine provides in relevant part:

        No written discovery motions shall be filed without the prior approval of a
        judicial officer. A party with a discovery dispute must first confer with the
        opposing party in a good faith effort to resolve by agreement the issues in
        dispute. If that good faith effort is unsuccessful, the moving party shall then
        seek a prompt hearing with a judicial officer by telephone or in person.

 (D. Me. Loc. R. 26(b)). Although Magistrate Judge Nivison advised Plaintiff concerning

 the dictates of Local Rule 26(b), Plaintiff did not request a hearing on the issue before filing

 his discovery motions and did not obtain authorization before filing the motions as he is

 required to do by the Rule. Plaintiff’s motions, therefore, are DENIED for failure to

 comply with the Local Rule. Evidently, Plaintiff believes that if he yells and screams and

 throws a fit he will get his way. It does not work that way.

        At present, the discovery window remains open, but Plaintiff needs to confer first

 with his adversaries and, if he is dissatisfied with their response, request a conference with

 Magistrate Judge Nivison, through the Clerk’s Office, so the matter can be resolved

 expeditiously and without unnecessary filings. For these reasons, Plaintiff’s objection

 (#75) and his motions to compel discovery or to compel a “discovery order” (##76, 102)

 are DENIED.

        Although it would be sufficient to deny for the same reason Plaintiff’s motion

 concerning the Commissioner’s response to his requests for admissions, I address the

 merits of the motion simply to advance beyond the apparent loggerhead. Plaintiff has not

 demonstrated that his frustration over Defendants’ responses to his requests for admission



                                                7
Case 1:19-cv-00406-LEW Document 129 Filed 09/17/20 Page 8 of 12                                 PageID #: 1261




 deserve judicial intervention. Federal Rule of Civil Procedure 36, which governs requests

 for admission, provides in pertinent part:

       If the matter is not admitted, the answer must specifically deny it or state in
       detail why the answering party cannot truthfully admit or deny it. A denial must
       fairly respond to the substance of the matter; and when good faith requires that
       a party qualify an answer or deny only part of a matter, the answer must specify
       the part admitted and qualify or deny the rest.

 Fed. R. Civ. P. 36(a)(4).

          As permitted by the Rule, the Commissioner admitted certain matters, denied

 certain matters, and qualified, with explanation, certain matters. The record reflects that

 the parties’ dispute regarding the adequacy of the responses to the requests for admission

 is based on their respective views of the relevant facts. At the discovery stage of

 proceedings, the Court does not resolve factual disputes about the weight to give the

 evidence. I see no reason on this record to compel the Commissioner to modify or

 supplement his responses. 2 Accordingly, the motion to compel revised responses (#108)

 is DENIED.

     Latest Motion for Preliminary Injunction (#116) and Motion for Leave to File
                         Summary Judgment Motion (#128)

         Plaintiff once again seeks relief through a preliminary injunction motion. 3

 Plaintiff’s motion for preliminary injunction (ECF No. 116) is redundant of the prior




 2
  If Plaintiff “later proves” true a matter Defendant failed to admit, Plaintiff can ask the Court to order
 Defendant to pay the reasonable expenses he incurred in “making that proof.” Fed. R. Civ. P. 37(c)(2).
 3
   Evidently, Plaintiff thinks he is advancing the ball by means of this tactic, but all he has achieved, to date,
 is a delayed and is disordered proceeding.
                                                        8
Case 1:19-cv-00406-LEW Document 129 Filed 09/17/20 Page 9 of 12                PageID #: 1262




 motions for preliminary injunction (ECF Nos. 37/54), which motions have been ruled on

 and are the subject of Plaintiff’s Notice of Appeal.

        It is inappropriate for a party to harass his adversaries and barrage the court with

 successive, redundant motions, and it is impossible to see what objective Plaintiff had in

 mind other than raising a ruckus. Accordingly, the latest preliminary injunction motion

 (#116) is DENIED. See Int’l Bus. Machines Corp. v. Johnson, No. 09-cv-4826, 2009 WL

 2356430, at *2 (S.D.N.Y. July 30, 2009) (denying redundant motion for preliminary

 injunction during pendency of interlocutory appeal of ruling on earlier motion), aff’d 355

 F. App’x 454, 455-56 (2d Cir. 2009).

        Plaintiff is, furthermore, hereby prohibited from filing another motion for

 preliminary injunction. We are, at present, less than a month out from the original

 discovery deadline and Plaintiff has indicated a plan to seek resolution of this civil action

 by means of a summary judgment motion. Accordingly, the plan moving forward is to

 resolve outstanding discovery issues expeditiously in order to facilitate cross motions for

 summary judgment on Count I of the Complaint.

        As to the latest indication by Plaintiff of an intention to file another proposed

 amended complaint, that request is DENIED. A party should receive leave to amend when

 justice so requires. Fed. R. Civ. P. 15. However, justice does not require any further

 amendment in the wake of Plaintiff’s repeated dilatory saber rattling and bombastic antics.

 Plaintiff has had ample opportunity to figure out what he wishes to allege and the legal

 groundwork for his action, and he has most recently announced the intention to proceed to

 judgment through summary judgment proceedings. So be it. Plaintiff’s Motion for Leave

                                               9
Case 1:19-cv-00406-LEW Document 129 Filed 09/17/20 Page 10 of 12                 PageID #: 1263




  to File a Motion for Summary Judgment is granted, but is conditioned on the close of

  discovery and Plaintiff’s participation in a Local Rule 56(h) conference. The case will

  remain on the standard case management track, and the Court will convene a telephonic

  conference to establish the schedule for closure of discovery pursuant to Local Rule 16.2

  and for filing summary judgment papers pursuant to Local Rule 56(h).

                                 NOTICE AND WARNING

         Pursuant to Federal Rule of Civil Procedure 11(c), Plaintiff is hereby put on notice

  that further conduct designed only to annoy and harass, including the filing of redundant

  motions and the use of pejoratives, vulgarities, and other offensive language in court filings

  may subject Plaintiff to sanctions, including the sanction of dismissal of this action with

  prejudice. In addition to his demonstrated history of vituperative pleadings and written

  correspondence, Plaintiff has a history of conducting himself like a bully when talking to

  court personnel, as is exemplified in an October 11, 2018 Case Management Order by

  Magistrate Judge Andrea Johnstone of the District of New Hampshire, in case number 18-

  cv-752. Plaintiff knows his behavior is unacceptable, yet he is at it again, requiring yet

  another court to admonish him about basic rules of civility. Among other indecencies,

  Plaintiff has told a member of the Clerk’s Office staff to “go f--- herself,” a comment he

  also made to one or more staff members within the District of New Hampshire Clerk’s

  Office.

         I have given Plaintiff adequate opportunity to straighten up, yet he has not taken the

  cue. The talented and diligent staff of the District of Maine are indispensable to the Court’s

  role of dispensing justice and upholding the rule of law. Although the load they shoulder

                                                10
Case 1:19-cv-00406-LEW Document 129 Filed 09/17/20 Page 11 of 12               PageID #: 1264




  is heavy, they carry it effortlessly and with good cheer. If Plaintiff believes that he can

  abuse Court staff with impunity, he is mistaken. I will not abide litigants who bludgeon

  these public servants with vulgar indignities and threats. Enough is enough. I, therefore,

  direct that Plaintiff will no longer communicate with the District of Maine Clerk’s Office

  by phone and will, instead, conduct all future case-related communication with Clerk’s

  Office personnel through the ECF inbox email address they have provided to him, and not

  by directing email communications to the Clerk. In his written communications, Plaintiff

  will refrain from using offensive or threatening statements. Plaintiff remains welcome to

  visit the District of Maine courthouses in person, including for purposes of communicating

  with court personnel.     Should he visit the Courthouse, he will engage in civil

  communication consistent with this order. Violation of this communication directive will

  expose Plaintiff to further sanctions, including the possible dismissal of the action with

  prejudice.

                                       CONCLUSION

         Plaintiff’s Pending Motions ## 75, 76, 102, 108, and 116 are DENIED.

         Plaintiff’s latest indication of an intent to amend his complaint (#96) is DENIED.

         Plaintiff’s motion for leave to file a motion for summary judgment (#128) is

  GRANTED. Plaintiff is authorized to file a motion for summary judgment, but not before

  the Court resolves any outstanding discovery issues and establishes the schedule for

  summary judgment proceedings.       In the event Plaintiff files a motion for summary

  judgment (or yet another motion for preliminary injunctive relief) before a summary

  judgment briefing schedule is established, the motion will be stricken.

                                              11
Case 1:19-cv-00406-LEW Document 129 Filed 09/17/20 Page 12 of 12                PageID #: 1265




        Plaintiff will refrain from filing further written discovery motions and will adhere

  to Local Rule 26 in all matters concerning discovery. If Plaintiff files a further written

  discovery motion, without prior authorization, the motion will be stricken.


        SO ORDERED.

        Dated this 17th day of September, 2020.

                                            /s/ Lance E. Walker
                                           UNITED STATES DISTRICT JUDGE




                                              12
